The State of TexasAppellee




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 4, 2014

                                     No. 04-14-00029-CR

                                   Kimberly Ann RANGEL,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 11-2315-CR
                                William Old, Judge Presiding


                                        ORDER
    The court reporter’s motion for extension of time to file the reporter’s record is
GRANTED. Time is extended to March 26, 2014.


                                                    _________________________________
                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court